Citation Nr: 0124235	
Decision Date: 10/05/01    Archive Date: 10/09/01

DOCKET NO.  01-02 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the calculated amount of $7,635.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The veteran had active service from January 1941 to July 
1943.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a Regional Office (RO) decision of the 
Committee on Waivers and Compromises (Committee) dated in 
January 2001, which denied waiver of recovery of an 
overpayment in the calculated amount of $7,635.  


REMAND

The veteran in this case was awarded pension benefits with an 
additional allowance for aid and attendance in February 2000, 
effective in September 1999.  His primary disability was 
noted to be Alzheimer's type dementia, rated 100 percent 
disabling.  He was, and is, residing in a nursing home.  The 
notice of disagreement was signed by the veteran's wife.  A 
substantive appeal, signed by the veteran's wife, contained a 
request for a Board hearing at the RO (i.e., Travel Board 
hearing).  The RO stated that the substantive appeal had to 
be signed by the veteran, and so another substantive appeal, 
bearing the veteran's signature, was submitted, and this also 
requested a Travel Board hearing.  The RO then sent the 
veteran a letter, telling him of other hearing options, and 
the veteran's wife responded indicating that she wished to 
have a hearing before a hearing officer instead of a Board 
hearing.  She was then informed that her husband had to be 
present at the hearing, and that since he no longer received 
any benefits from the VA, she could not be declared his 
fiduciary.  She stated that her husband was unable to testify 
on his own behalf, and, accordingly, she had the veteran sign 
a statement, withdrawing his hearing request, due to ill 
health.  

The denial of the veteran's wife's hearing request was 
apparently based on 38 C.F.R. § 20.701, which provides that 
only the appellant and/or his or her authorized 
representative may appear at a hearing and present argument 
in support of an appeal.  However, the law also provides that 
if the claimant is rated incompetent by the VA or has a 
physical, mental, or legal disability which prevents the 
filing of an appeal on his or her own behalf, a notice of 
disagreement and a substantive appeal may be filed by a 
fiduciary appointed to manage the claimant's affairs by the 
VA, or by a person acting as next friend if no fiduciary has 
been appointed.  38 C.F.R. § 20.301(b).  Although the veteran 
has not been rated incompetent (probably because a request 
for such a rating was not made by his wife), he is clearly 
under a mental disability which prevents his from actively 
prosecuting an appeal on his own behalf.  Under the 
circumstances, the Board sees no impediment to permitting the 
veteran's wife to pursue the appeal as his next friend, 
without being appointed fiduciary.  As the appellant, she 
could testify at a hearing.  

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

The RO should inform the veteran's wife 
that, as a next friend appellant 
prosecuting the appeal on his behalf, she 
may testify at a personal hearing without 
the veteran's presence.  If she wishes a 
hearing, she should be asked to specify 
the type (Travel Board, etc.), and the RO 
should schedule the hearing.  After the 
hearing is conducted, the case should be 
returned to the Board, in accordance with 
appellate procedures.


		
L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


